Per Curiam.
The court will not recall this record from the court of chancery. There has been no mistake in setting forth in the decree the real judgment of the court, upon any matter upon which an opinion has been given. The application will be denied.
The application for counsel fees should first be made in this court. If the court then passes on it, the decision is final, but if the court does not pass on it, or if through mere inadvertance the application for counsel fees is not made while the case is before this court, then after the remittitur, the court of chancery has jurisdiction to grant counsel fees and printing in the court of errors and appeals upon a proper case being presented in these respects.
[Application denied. No vote.]